UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6560



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


COREY LORENZO WOODFOLK,

                                                Defendant - Appellant.



                               No. 01-6621



COREY LORENZO WOODFOLK,

                                               Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Respondent - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-93-419-JFM, CA-01-727-JFM)


Submitted:   August 24, 2001                 Decided:   October 2, 2001
Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Lorenzo Woodfolk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Corey Lorenzo Woodfolk appeals the district court’s orders de-

nying his motion to vacate judgment under Fed. R. Civ. P. 60(b)(4)

and denying his petition for writ of mandamus.    We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   United States v. Woodfolk, No. CR-93-419-JFM (D. Md. Mar.

22, 2001); Woodfolk v. United States, No. CA-01-727-JFM (D. Md.

Apr. 2, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED



                                 2